Case 2:20-cv-04232-MWF-MAA Document 12 Filed 05/20/20 Page 1 of 2 Page ID #:142




    1
    2                                                               -6
    3
    4
    5
    6                              127( &+$1*(6 0$'( %< 7+( &2857
    7
    8
    9
   10                      UNITED STATES DISTRICT COURT
   11
                          CENTRAL DISTRICT OF CALIFORNIA
   12
   13
   14   CARLOS GOMEZ,                          Case No.: 2:20-cv-04232-MWF-MAA
   15                     Plaintiff,           [Assigned to Hon. Michael W.
                                               Fitzgerald]
   16         vs.
   17                                          ORDER GRANTING
        ALLEGIS GROUP, INC.; AEROTEK,          STIPULATION TO ARBITRATE
   18   INC.; ALLEGIS GROUP, INC. dba          CLAIMS AND TO STAY ACTION
        AEROTEK, INC.; METRONIC, INC.;
   19   and DOES 1 through 100, inclusive,
   20                                          Complaint Filed: March 20, 2020
                          Defendants.
   21
   22
   23
   24
   25
   26
   27
   28

                                             -1-
        Firm:50580617v1                            CASE NO.: 2:20-cv-04232-MWF-MAA
                                                                             ORDER
Case 2:20-cv-04232-MWF-MAA Document 12 Filed 05/20/20 Page 2 of 2 Page ID #:143
